41 A.3d 1279 (2012)
In re The Nomination Petitions and Papers of Louise BISHOP as Candidate for Representative in the General Assembly in the 192nd Legislative District.
Appeal of William A. Collins, III.
No. 19 EAP 2012.
Supreme Court of Pennsylvania.
Submitted March 28, 2012.
Decided April 5, 2012.
Shauna Christine Clemmer, for Participants, Department of State.
Stephanie Singer, pro se.
Lawrence M. Otter, Harrisburg, for William A. Collins, III.
Samuel C. Stretton, Law Office of Samuel C. Stretton, West Chester, for Louise Bishop.


*1280 ORDER

PER CURIAM.
AND NOW, this 5th day of April, 2012, the order of the Commonwealth Court is hereby AFFIRMED.